Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 8 Feb 2022.
Claims 7-8 and 20-21 were cancelled.
Claims 1, 9-12, 14, 17, and 22-23 were amended.
Claims 1-6, 9-19, and 22-23 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant's arguments filed 8 Feb 2022 have been fully considered but they are not persuasive. Applicant’s amendment struck “proximity percentages,” and replaced it with “proximities.” There is no disclosure of a “highest” proximities analysis absent the proximity percentages; the weighting of the proximities is based on the undefined calculation of proximity percentages. See Applicant’s originally filed disclosure, paragraphs [0083]-[0084]. Therefore, one having ordinary skill in the art would not understand that Applicant had possession of an invention which determined either that a rider and a passenger had a highest proximity percentage or a highest proximity. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s arguments have been fully considered but they are not persuasive with respect to claim 11. Applicant’s claim recites “the service providing device is configured to generate a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage.” Applicant asserts that “paragraph [0069] of the originally filed specification discloses ‘a matching percentage of the rider route to the driver route and a matching percentage of the driver route to the rider route,’” and that “the matching percentage can be defined differently with respect to different persons having different route interests.” Applicant’s remarks, p. 6. It is acknowledged that the matching percentage can be defined differently with respect to different persons having different route interests, and that this is disclosed in Applicant’s originally filed specification. However, that is not what the claim recites. It is unclear what an “applicant-based matching percentage” is, and what a “partner-based matching percentage” is. Claim 11 depends from claims 1 and 10, neither of which distinguish an applicant from a partner, much less a rider from a driver. Additionally, Applicant’s originally filed specification discloses that the applicant may be either a rider or a passenger in paragraph [0046], and that both the rider and the driver may be partners in [0019]. Applicant’s originally filed specification fails to set forth a meaningful distinction between applicant and partner, and the claims do not recite such a distinction. One having ordinary skill in the art would not be able to ascertain, from the plain language of the claim, the metes and bounds of the claimed invention. The rejection is maintained.
Amending claim 11 to recite, clearly, that the system determines how much of a rider’s route overlaps a driver’s route for the rider’s percentage and how much of a driver’s route overlaps a rider’s route for the driver’s percentage may help to overcome this rejection, depending on the particular claim language submitted. 
The rejection of claim 17 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendments. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that the pending claims “are directed to addressing a specific technical problem arising carpooling sharing, and not to an abstract idea,” because “the claimed combination is directed to a practical application (e.g., a carpool service system and a carpool service method that compare routes of a driver and a rider and provide carpool partner lists to the driver and the rider based on an improved matching percentage between the driver and the rider.” Applicant’s remarks, p. 7. This is not persuasive. A practical application can be shown, in relevant part, but claiming an improvement in the functioning of a computer or an improvement in another technology or technical field, or implementing the judicial exception with a machine or manufacture that is integral to the claim. MPEP 2106.04(d)(I). The judicial exception alone cannot provide the improvement; it must be provided by one or more additional elements. MPEP 2106.05(a). An improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). Here, even if Applicant’s claims recite an improvement in a carpool service method, the improvement is in the abstract idea itself, not in the technology or provided by an additional element that is integral to the claim. If each of the additional elements were replaced with a human operator, for example, the claimed process would still be achievable. Therefore, Applicant’s argument are not persuasive. 
Applicant next asserts that “idea, the claimed invention, as a whole, amounts to significantly more than an abstract idea,” because the claimed “operation requires at least a service providing device such as servers, a database, and a user terminal, and is not an operation directed to organizing human activity or mathematical concepts.” Applicant’s remarks, pp. 7-8. This is not persuasive. If each of the additional elements were replaced with a human operator, for example, the claimed process would still be achievable. There is no one limitation, much less the claim as a whole, which inextricably requires the use of the computing elements but for the drafting effort of including them. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that “the claims are not similar to a concept that was previously identified as an abstract idea by the courts.” Applicant’s remarks, p. 8. Applicant provides no analysis to support this argument. Moreover, there is no requirement that the claims identically disclose a concept previously directly addressed by the courts. Rather the inquiry is whether the claims recite any of the enumerated subgroupings of “certain methods of organizing human activity.” On p. 6 of the non-final action, the claims were identified as “Arranging a carpool between two or more participants,” which “constitutes managing interpersonal relationships,” a specifically enumerated subgrouping of “certain methods of organizing human activity.” Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the claimed invention, in combination, “can convert the ratio of the overlapped length of the driver and the rider to the total length of the driver and the rider based on the latitude and longitude coordinates on the routes of the driver and the rider so as to improve the matching accuracy,” and that, accordingly, “the claimed combinations are enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception including one or more of the above examples, and are not an abstract idea.” Applicant’s remarks, p. 10. This is not persuasive. As noted above, and improvement to the abstract idea is not an improvement to a technology, and courts have found that “significantly more” can be shown in mechanisms similar to those for practical application, as set forth in MPEP 2106.05(I)(A). Specifically, “mere instructions to implement an abstract idea on a computer” has been specifically identified by the courts as insufficient to show significantly more. Here, Applicant is applying an improvement to rider/driver matching using user and driver terminals. This constitutes generally linking the use of the judicial exception, i.e. the mathematical operation to determine the best way to manage the interpersonal relationship between the rider and the driver, to the user terminals recited. As such, the claims merely apply the abstract idea using the computer terminals as a tool. Therefore, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts, in relevant part, that Oesterling “does not disclose ‘extract[ing] a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other,’ because in Oesterling, the GPS unit 126 provides longitude and latitude coordinates of the vehicle and such coordinates in Oesterling are from the GPS when the vehicle travels, not from the extracted section including latitude and longitude coordinates.” Applicant’s remarks, p. 11. This is not persuasive. Applicant’s claims merely recite that the system “extract a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other.” There is no requirement that the routes were never traveled previously by the user to determine the latitude and longitude coordinates. The only requirement is that the latitude and longitude coordinates are determined and compared. As set forth in the non-final action, Oesterling discloses that the system also provides coordinates of the vehicle as the route is recorded ([0017]); that nodes and vertices represent road segments, and that the data for the segments include speed traveled and length of time to travel between the nodes (from which distance is easily determined) ([0040]); and that the system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers ([0047]). Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection has been updated to reflect Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites wherein each of proximities between starting points of the driver and the rider and between destinations of the driver and the rider is highest among drivers and riders (emphasis added). Applicant’s originally filed disclosure sets forth that weights for segments can be based on proximity percentages in [0083]-[0084], and fig. 5 discloses that the percentages cover a segment of a driver route. However, it is not disclosed how percentages are derived. There is no correlation set forth, for example, between a distance from the driver start and the percentage assigned. Neither is there a disclosure of whether the percentage is based on road distance, a radial location, etc. Additionally, there is no disclosure of a “highest” proximity determination absent these percentages. The weighting is based on the percentage, and the determination of the percentage is undefined and undisclosed. 
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. MPEP 2161.01, citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Here, Applicant’s specification merely recites the same claim language, and does not set forth how highest proximities are derived for the system. Therefore, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “wherein when the service providing device generates carpool partner list, the service providing device is configured to generate a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage.” It is unclear, from the plain language of the claim, what the metes and bounds of the claimed invention is. While the disclosure of fig. 7 and associated paragraphs [0086]-[0087] is acknowledged, there is no explanation of what the “carpool service applicant-based matching percentage” is absent a “carpool partner-based matching percentage.” It is unclear what an “applicant-based matching percentage” is, and what a “partner-based matching percentage” is. Claim 11 depends from claims 1 and 10, neither of which distinguish an applicant from a partner, much less a rider from a driver. Additionally, Applicant’s originally filed specification discloses that the applicant may be either a rider or a passenger in paragraph [0046], and that both the rider and the driver may be partners in [0019]. Applicant’s originally filed specification fails to set forth a meaningful distinction between applicant and partner, and the claims do not recite such a distinction. Therefore, one having ordinary skill in the art would not be able to ascertain, from the plain language of the claim, the metes and bounds of the claimed invention. Accordingly, claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, this is being interpreted as generating a matching percentage and providing the matching percentage to both the would-be driver and the would-be passenger. 

Claim Rejections - 35 USC § 101
Claims 1-6, 9-19, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-6, and 9-13 recite a system, and claims 14-19, and 22-23 recite a method. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites receiving carpool service requesting information from a user; generating at least two routes based on the carpool service requesting information; and providing a carpool partner matching based on a first location information about each of the at least two routes and a second location information about each of one or more preregistered user routes by extracting a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other; calculating a length of the extracted section; and calculating a ratio of the length of the extracted section to a total length of each of the generated routes as a matching percentage.
 Independent claim 14 recites receiving carpool service requesting information from a user; generating at least two routes based on the carpool service requesting information; acquiring a first location information of each of the at least two routes; calculating a matching percentage between routes of a carpool service applicant and each of one or more preregistered users using the first location information and a second location information of a route of each of the one or more preregistered users; and transmitting, to the user, a carpool partner matching result based on the matching percentage, wherein the step of calculating the matching percentage includes: extracting a section where the latitude and longitude coordinates of each of the at least two routes and the route of each of the one or more preregistered users match with each other; calculating a length of the extracted section; and calculating a ratio of the length of the extracted section to a total length of each of the at least two routes as the matching percentage.  Arranging a carpool between two or more participants constitutes managing interpersonal relationships, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Doing so using a percentage of overlapping route based on coordinate information constitutes mathematical formulas, relationships, equations, or calculations, falling within the “mathematical concepts” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and, in combination, recite applying the abstract idea using a computer as a tool. In independent claim 1, the additional elements are a service providing device and a user terminal. In claim 14, the additional element is the user terminal. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
The dependent claims are also rejected under 35 U.S.C. 101. 
Step 2A, prong 1: The dependent claims further define the abstract idea with additional mental processes, commercial interactions, or rules to be followed. Claims 2 and 15 recite that the request includes a starting point, a destination, and a use time. Claims 3 and 16 recite that the at least two routes include an optimized route, a shortest-distance route, or a minimum-time route. Claims 4 and 17 recite acquiring third location information, and, in claim 17, calculating a distance between locations based on the third information. Claims 5 and 18 recite that the specific location includes an intersection, and interchange, or a curved section. Claims 6 and 19 recite that the first and second location information are latitude and longitude coordinates. Claims 9 and 22 recite calculating a 25ratio of the length of the extracted section to a total length 26of each of the one or more preregistered user routes as a matching percentage. Claims 10 and 23 recite generate a carpool partner list based on the calculated matching percentage and transmitting the carpool partner list to the user. All of these steps are additional rules to be followed in the management of the interpersonal relationships between potential carpooling partners, and many of the steps recite mathematical relationships. Therefore, all of the dependent claims recite at least one of certain methods of organizing human activity and/or mathematical relationships. 
Step 2A, prong 2: The dependent claims do not recite additional elements and are therefore subject to the analysis of their parent claims. This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements, and, in combination, the independent claims recite the abstract idea applied using a computer as a tool.
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11, 14-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”).
Claim 1
Ye discloses the following elements:
A carpool service system comprising a service providing device configured to: ([0048] systems and methods for carpooling)
receive carpool service requesting information from a user terminal; ([0067] system receives a request including at least origin and destination)
generate at least two routes based on the carpool service requesting information; ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
and provide a carpool partner matching based on a first location information about each of the at least two routes and a second location information about each of one or more  ([0121] system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0054] requester may receive service information from the server; [0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
wherein the service providing device is further configured to: extract a section where  ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculate a length of the extracted section; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
and calculate a ratio of the length of the extracted section to a total length of each of the generated routes as a matching percentage. ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times; [0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
Under the broadest reasonable interpretation of Applicant’s claims, the two routes need only be generated; they do not need to be presented to the user, for example. Therefore, the claim is met. 
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. Ye also does not explicitly disclose latitude and longitude coordinates for sections of the routes. However, Oesterling discloses that the system also provides coordinates of the vehicle as the route is recorded ([0017]); that nodes and vertices represent road segments, and that the data for the segments include speed traveled and length of time to travel between the nodes (from which distance is easily determined) ([0040]); and that the system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers ([0047]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claim 14
Ye discloses the following elements:
A carpool service method comprising steps of: ([0048] systems and methods for carpooling)
receiving carpool service requesting information from a user terminal; ([0067] system receives a request including at least origin and destination)
generating at least two routes based on the carpool service requesting information; ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
acquiring a first location information of each of the at least two routes; ([0121] system may determine direction information and route information according to the first transaction request; may include a first and second original (requested route) and a first and second sharing route)
calculating a matching percentage between routes of a carpool service applicant and each of one or more preregistered users using the first location information and a second location information of a route of each of the one or more preregistered users; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
and transmitting, to the user terminal, a carpool partner matching result based on the matching percentage, ([0054] requester may receive service information from the server; [0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
wherein the step of calculating the matching percentage includes: extracting a section where the ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route – see also paragraph [0138] – a ratio is a percentage; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
calculating a length of the extracted section; ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
and calculating a ratio of the length of the extracted section to a total length of each of the at least two routes as the matching percentage. ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times; [0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, etc.)
Under the broadest reasonable interpretation of Applicant’s claims, the two routes need only be generated; they do not need to be presented to the user, for example. Therefore, the claim is met. 
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. Ye also does not explicitly disclose latitude and longitude coordinates for sections of the routes. However, Oesterling discloses that the system also provides coordinates of the vehicle as the route is recorded ([0017]); that nodes and vertices represent road segments, and that the data for the segments include speed traveled and length of time to travel between the nodes (from which distance is easily determined) ([0040]); and that the system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers ([0047]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 2 and 15
Ye in view of Oesterling discloses the elements of claims 1 and 14, above. Ye also discloses:
wherein the carpool service requesting information includes a starting point, a destination, and a carpool service use time. ([0067] request includes origin, destination; [0079] request may be for future appointment transportation, in which case the request also includes the defined time for the transportation appointment)
Claims 3 and 16
Ye in view of Oesterling discloses the elements of claims 2 and 15, above. Ye also discloses:
wherein the at least two routes includes at least one of an optimum route, a shortest-distance route, or a minimum-time route between the starting point and the destination. ([0113] system may identify more than one route, and may select based on a route being the shortest distance, the least time, fewest traffic lights (optimum) etc.)
Claim 4
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses that the system considers the specific points of the driver and the requester, including the driver’s angle thereto, when considering a match. See at least paragraphs [0114]-[0115] and figs. 8 and 9. Ye does not explicitly disclose acquiring a specific location on each of the at least two routes. However, Oesterling discloses:
wherein the service providing device is further configured to acquire a third location information of a specific location on each of the at least two routes. ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the provider information system of Ye the route information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claim 17
Ye in view of Oesterling discloses the elements of claim 14, above. Ye also discloses that the system considers the specific points of the driver and the requester, including the driver’s angle thereto, when considering a match. See at least paragraphs [0114]-[0115] and figs. 8 and 9. Ye also discloses:
and calculating a distance between adjacent specific locations. ([0138] the ratios may calculated based on the distances between first and second points of original and shared routes)
Ye does not explicitly disclose acquiring a specific location on each of the at least two routes. However, Oesterling discloses:
acquiring specific locations on each of the at least two routes; ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
and calculating a distance between adjacent specific locations. ([0040] nodes and vertices represent road segments; data for the segments include speed traveled and length of time to travel the vertices between the nodes; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers; [0017] system also provides coordinates of the vehicle as the route is recorded)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 5 and 18
Ye in view of Oesterling discloses the elements of claims 4 and 17, above. Oesterling also discloses:
wherein the specific location includes at least one of an intersection, an interchange, or a curved section. ([0038]-[0040] after enrolling, the driver induces the system to record a route; system records each major intersection encountered along the route; each intersection is represented as a node; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 

Claims 6 and 19
Ye in view of Oesterling discloses the elements of claims 4 and 17, above. Ye discloses that the request includes an origin and a destination ([0067]), and that the system may rely on GPS or other navigation and positioning systems for determining the position of the requester and the provider ([0047], [0055]-[0056]). Oesterling discloses:
wherein each of the first and second location information includes latitude and longitude coordinates. ([0040] nodes and vertices represent road segments; data for the segments include speed traveled and length of time to travel the vertices between the nodes; [0047] system compares recorded notes and vertices of one subscriber to those of another to find compatible subscribers; [0017] system also provides coordinates of the vehicle as the route is recorded)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the third location information as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047]. 
Claims 9 and 22
Ye in view of Oesterling discloses the elements of claims 6 and 19, above. Ye also discloses: 
wherein the service providing device is further configured to calculate a ratio of the length of the extracted section to a total length of each of the one or more matching percentage. ([0121] system may determine direction information and route information according to the first transaction request; system may determine lengths of first and second original routes and first and second shared routes (first and second location information); system identifies a sharing route based on a ratio of the length of the sharing route to the length of the original route; [0138] the ratios may calculated based on the distances between first and second points of original and shared routes; see also paragraph [0096]-[0094] for matching percentage based on estimated travel times)
Ye also discloses that the on-demand system may be an online platform ([0050]), and that provider information may be acquired including contact information, name, plate number of the vehicle, the capacity, etc. as in ([0068]). This is highly suggestive of preregistered users. Nevertheless, to the extent that Ye does not explicitly disclose preregistered users, Oesterling discloses that users of a carpooling system may be required to enroll and disclose “normal route[s] traveled.” Oesterling, paragraph [0036]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047].
The way the various routes are claimed, especially in light of the dependencies of claims 7-9 and 20-22, results in, for example, these claims reciting that the ratio of the length of the extracted section to a total length of each of the one or more preregistered user routes as a matching percentage is calculated after the extracting a section where latitude and longitude coordinates of each of the at least two routes and latitude and longitude coordinates of each of the one or more preregistered user routes match with each other and calculating the ratio thereof as recited in claims 7 and 20, respectively. While this does not rise to the level of a rejection under 35 U.S.C. 112(b)/(d), it does leave the claims open to broad interpretation. Examiner is willing to conduct an interview to discuss how to clarify which routes/segments are being compared based on what data and at what point. 
Claims 10 and 23
Ye in view of Oesterling discloses the elements of claims 6 and 22, above. Ye also discloses: 
generate a carpool partner list based on the calculated matching percentage; ([0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service; [0070] assignment strategy is a suggestion whether to combine two or more transportation services, i.e. carpool; [0106] system may rank matching results; [0108] assignment strategy may be based on ranking result)
and transmit the carpool partner list to the user terminal. ([0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service)
A list need only have one item. Therefore, if one result is presented to the user, as in Ye, the claim is met. Nevertheless, in the interest of compact prosecution, Oesterling also discloses that the system generates a list of potential carpoolers ([0045]), and that the system sends the list to a user seeking potential carpoolers ([0047]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047].
Claim 11
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses:
wherein when the service providing device generates the carpool partner list, the service providing device is configured to generate a pair of a carpool service applicant-based matching percentage and a carpool partner-based matching percentage. ([0071] system sends the assignment strategy to at least one of the service provider or the two or more service receivers; [0084] system sends a message to the service receiver to determine whether the service receiver agrees to combine the transportation service with another transportation service; [0070] assignment strategy is a suggestion whether to combine two or more transportation services, i.e. carpool; [0106] system may rank matching results; [0108] assignment strategy may be based on ranking result)
Oesterling also discloses that the system generates a list of potential carpoolers ([0045]); that the system sends the list to a user seeking potential carpoolers ([0047]); and that the list may indicate how many nodes are shared of a total route number of nodes – this is a percentage matching. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the distance ratio system of Ye the segment coordinates as taught by Oesterling in order to find “other subscribers in the database that travel the same or nearly the same route.” Oesterling, paragraph [0047].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”) and further in view of U.S. Patent Publication No. 2008/0091342 to Assael (“Assael”).
Claim 12
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses:
wherein when the service providing device provides the carpool partner matching, the service providing device is configured to match a rider and a driver as a carpool partner, wherein each of proximities between starting points of the driver and the rider and between destinations of the driver and the rider is highest among drivers and riders. ([0080] distance between the second origin (request) is within a first threshold of a provider’s origin; [0102] matching information may be determined according to at least one of the location of the service provider, the first origin, the first destination, the second origin, or the second destination; [0106] system ranks results based on matching probability is the highest)
As noted above, Applicant does not set forth how proximity percentages are calculated or determined. For the purposes of examination, this is being interpreted as an arbitrarily assigned threshold distance, which is disclosed by Ye. Nevertheless, in the interest of compact prosecution, Assael discloses determining ride matching based on a radial percentage of a user’s starting and destination locations. Assael, paragraphs [0012], [0029], [0088], [0097], in particular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the origin/destination distance threshold determination of Ye the proximity percentages as taught by Assael in order to “reflect how well the match meets the preferences of the user.” Assael, [0096]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0040244 to Ye et. al. (“Ye”) in view of U.S. Patent Publication No. 2005/0049781 to Oesterling (“Oesterling”) and further in view of U.S. Patent Publication No. 2017/0138749 to Pan et. al. (“Pan”) and U.S. Patent Publication No. 2018/0143027 Schlesinger et. al. (“Schlesinger”).
Claim 13
Ye in view of Oesterling discloses the elements of claim 1, above. Ye also discloses that the system may consider historical information for successful combinations of transportation requests over a period of time ([0117]), and may use this information in determining whether a driver and a rider are a match ([0115]-[0116]). See also [0144], wherein the historical information is used to weight provider matching for requesters. Neither Ye nor Oesterling explicitly disclose estimating a demand and selecting a predetermined number of requesters and providers based on the estimated demand. However, Pan discloses:
estimate a demand to each route; ([0036] system estimates demand for pooled transport service)
select a predetermined number of carpool service applicant routes and the one or more preregistered user routes, respectively, based on the demand; ([0014] system may account for constraints including maximum number of passengers and actual or projected demand; [0050] constraints may be determined using historical information including based on day of week/time of day; [0066] ride pool constraints can be static or dynamic; [0085] matching can be based on number of riders that can be transported versus total number of riders)
and perform the carpool partner matching based on the selected predetermined number of carpool service applicant routes and the one or more preregistered user routes, respectively. ([0049] matching based on constraints; [0050] system selects a ride for the requester based on ride pool matching constraints)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the historical information assessment of Ye the demand estimate of Pan “in order to provider certainty in terms of trip completion time for individual users of a ride pool.” Pan, paragraph [0014]. 
To the extent that Pan does not explicitly disclose selecting a predetermined number of applicant routes based on estimated demand, Schlesinger discloses route constraints including limiting the number of passengers as in [0017]. Schlesinger also discloses limiting the total amount of riders that may be serviced by a single route as in [0053]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the passenger number constraints of Pan the passenger limits as disclosed by Schlesinger in order to “ensure each route services at least a threshold number of people.” Schlesinger, [0017]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Non-patent literature “A geographic information system for dynamic ridematching” to Dos-Santos discloses a carpooling system which converts a route into planar coordinates and determines ride matching based on overlapping trip distances. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628